 


109 HR 566 IH: Remember 9/11 Health Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 566 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mrs. Maloney (for herself, Mr. Shays, Mr. Nadler, Mr. Owens, Mr. Kind, Mr. McDermott, Mrs. McCarthy, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide protections and services to certain individuals after the terrorist attack on September 11, 2001, in New York City, in the State of New York, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Remember 9/11 Health Act. 
2.FindingsCongress finds the following: 
(1)Thousands of rescue workers who responded to the areas devastated by the terrorist attacks of September 11th and local residents continue to suffer significant medical problems as a result of compromised air quality and other toxins at the attack sites. 
(2)To date, the Mount Sinai Center for Occupational and Environmental Medicine in New York City has examined approximately 9,000 first responders and Ground Zero workers. Of those examined, more than 50 percent show physical or mental health problems that are directly related to their work at the World Trade Center and Fresh Kill sites. 
(3)It appears that no Federal program exists to support fully the medical treatment of those who responded to the September 11th aftermath and who continue to experience health problems as a result. 
(4)A significant portion of those who responded to the September 11th aftermath have no health insurance, lost their health insurance as a result of the attacks, or have inadequate health insurance for the medical conditions they developed as a result of recovery work at the World Trade Center site. 
(5)Rescue workers and volunteers seeking workers compensation apparently have had their applications denied, delayed for months, or redirected, instead of receiving assistance in a timely and supportive manner. 
(6)Confusion still exists within the population of recovery workers and first responders about where to obtain compensation for income losses and medical costs related to their service in the September 11th recovery effort. 
(7)Residents of the City of New York need to be included in any health monitoring program to best protect their long-term health. 
(8)Federal aid allocated for the monitoring of rescue workers’ health may need to be increased to ensure the long-term study of health impacts of 9/11. 
(9)Research on the health impacts of the devastation caused by the September 11th terrorist attacks has started, with initial findings of relationships between the air quality from Ground Zero and a host of health impacts including, lower pregnancy rates, lower birth weights in babies born nine months after the disaster, and higher rates of respiratory and lung disorders in workers and residents near Ground Zero. 
(10)Further research is needed to evaluate more comprehensively the health impacts of September 11 and research is needed regarding possible treatment for the illnesses and injuries of September 11. 
(11)The Federal response to medical issues arising from September 11th response efforts need improvement to meet the needs of rescue workers and local residents still suffering health problems from the disaster. 
(12)A Federal agency or official needs to be designated to coordinate and monitor the overall Federal response to the health impacts of September 11. 
3.Health care insuranceSubtitle B of title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by adding at the end the following: 
 
630.Protections for certain individuals 
(a)Work injuriesFor the purposes of subchapter I of chapter 81 of title 5, United States Code, relating to compensation to Federal employees for work injuries, eligible recipients as defined in subsection (d) under this Act shall be deemed civil employees of the United States within the meaning of the term employee as defined in section 8101 of title 5, United States Code, and the provisions of that subchapter shall apply. 
(b)Personal propertyFor the purpose of claims relating to damage to, or loss of, personal property of an eligible recipient incident to service, an eligible recipient under this Act shall be considered in the same manner as if such eligible recipient was a civil employee of the Government of the United States, except that an eligible recipient shall not be responsible for the payment of any health care expenses, including mental health coverage, prescription drugs, or copayments for all health and mental health care expenses that result from exposure to the adverse conditions after the terrorist attack on September 11, 2001. 
(c)General ruleExcept as otherwise provided in this section, an eligible recipient shall not be deemed a Federal employee and shall not be subject to the provisions of law relating to Federal employment, including those relating to hours of work, rates of compensation, leave, unemployment compensation, and Federal employee benefits. 
(d)Eligible recipient defined 
(1)Eligible recipientExcept as provided in paragraph (2), for purposes of this section, the term eligible recipient means— 
(A)emergency service personnel and rescue and recovery personnel who responded to the terrorist attacks that occurred on September 11, 2001, in New York City, in the State of New York, any time during the period of September 11, 2001, through August 31, 2002; 
(B)any other worker or volunteer who responded to such attacks, including— 
(i)a police officer; 
(ii)a firefighter; 
(iii)an emergency medical technician; 
(iv)a transit worker; 
(v)any participating member of an urban search and rescue team; 
(vi)a Federal or State employee; 
(vii)any other relief or rescue worker or volunteer whom the Secretary determines to be appropriate; 
(viii)a person who assisted in the recovery of human remains; and 
(ix)a person who assisted in the criminal investigation; 
(C)a worker who responded to such attacks by assisting in the cleanup or restoration of critical infrastructure in and around New York City; 
(D)a person whose place of residence is in the declared disaster area; 
(E)a person who was employed in or attended school, child care, or adult day care in a building located in the declared disaster area any time during the period of September 11, 2001, through August 31, 2002; and 
(F)any other person whom the Secretary determines to be appropriate. 
(2)Notwithstanding the determination requirements of paragraph (1), the immediate family members of an individual who is an eligible recipient under paragraph (1) may receive benefits under this section if the eligible recipient— 
(A)is or was on the date of the September 11th attacks the policy holder for such family; and 
(B)received family health insurance as of September 11, 2001.. 
4.Health screenings, examinations, and monitoring services 
(a)In generalPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317R the following section: 
 
317T.Certain health services for individuals assisting with response to September 11 terrorist attacks in New York City 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall make awards of grants or cooperative agreements for the purpose of carrying out baseline and follow-up screening and clinical examinations, and long-term health monitoring and analysis, for covered individuals who meet the eligibility criteria under subsection (d). 
(b)Covered individualsFor purposes of this section, the term covered individuals means— 
(1)emergency service personnel and rescue and recovery personnel who responded to the terrorist attacks that occurred on September 11, 2001, in New York City, in the State of New York, any time during the period of September 11, 2001, through August 31, 2002; 
(2)any other worker or volunteer who responded to such attacks, including— 
(A)a police officer; 
(B)a firefighter; 
(C)an emergency medical technician; 
(D)a transit worker; 
(E)any participating member of an urban search and rescue team; 
(F)Federal and State employees; 
(G)a person who worked to recover human remains; 
(H)a person who worked on the criminal investigation; and 
(I)any other relief or rescue worker or volunteer whom the Secretary determines to be appropriate; 
(3)a worker who responded to such attacks by assisting in the cleanup or restoration of critical infrastructure in and around the designated disaster area; 
(4)a person whose place of residence is in the declared disaster area; 
(5)a person who is employed in or attends school, child care, or adult day care in a building located in the declared disaster area; and 
(6)any other person whom the Secretary determines to be appropriate. 
(c)Award recipient 
(1)In generalSubject to the submission of an application satisfactory to the Secretary, awards under subsection (a) shall be made only to— 
(A)the consortium of medical entities that, pursuant to the program referred to in subsection (g), provided health services described in subsection (a) during fiscal year 2003 for the personnel described in subsection (b)(1), subject to the consortium meeting the criteria established in paragraph (2); and 
(B)the separate program carried out by the New York City Fire Department. 
(2)CriteriaFor purposes of paragraph (1)(A), the criteria described in this paragraph for the consortium referred to in such paragraph are that the consortium has appropriate experience in the areas of environmental or occupational health, toxicology, and safety, including experience in— 
(A)developing clinical protocols and conducting clinical health examinations, including mental health assessments; 
(B)conducting long-term health monitoring and epidemiological studies; 
(C)conducting long-term mental health studies; and 
(D)establishing and maintaining medical surveillance programs and environmental exposure or disease registries. 
(d)Eligibility of covered individualsThe Secretary shall determine eligibility criteria for covered individuals to receive health services under subsection (a). Such criteria shall include the requirement that a covered individual may not receive services through the program under such section unless the individual enrolls in the program. 
(e)Certain program requirementsWith respect to the program under subsection (a), the Secretary shall provide for the following: 
(1)Awards under subsection (a) shall designate an amount to be available only for covered individuals who— 
(A)are active or retired firefighters of New York City; and 
(B)in responding to the terrorist attacks of September 11, 2001, provided services in the immediate vicinity of the World Trade Center. 
(2)A covered individual enrolled in the program may not receive services under the program for a period exceeding 20 years after the date on which the individual first receive services under the program, except that the Secretary may designate a longer period if the Secretary determines that a longer period is appropriate with respect to the health of covered individuals. 
(3)The program may not establish a maximum enrollment number of fewer than 40,000 covered individuals. 
(f)Authority regarding treatmentThe Secretary may, to the extent determined appropriate by the Secretary, authorize the program under subsection (a) to provide treatment services to covered individuals who have no other means of obtaining treatment. 
(g)Relation to certain programEffective on and after the date of the enactment of the Remember 9/11 Health Act, the two programs carried out pursuant to the appropriation of $90,000,000 made in Public Law 107–206 under the heading Public Health and Social Services Emergency Fund, which programs provide health services described in subsection (a) for the personnel described in subsection (b)(1), shall be considered to be carried out under authority of this section and shall be subject to the requirements of this section, except for any period of transition determined appropriate by the Secretary, not to exceed one year after such date of enactment. 
(h)Authorization of appropriationsFor the purpose of awards under subsection (a), there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2005 through 2024, in addition to any other authorizations of appropriations that are available for such purpose.. 
(b)Programs regarding attack at pentagonThe Secretary of Health and Human Services may, to the extent determined appropriate by the Secretary, establish with respect to the terrorist attack at the Pentagon on September 11, 2001, programs similar to the programs that are established in sections 317T and 409J of the Public Health Service Act with respect to the terrorist attacks on such date in New York City, in the State of New York. 
5.Research regarding certain health conditionsPart B of title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by inserting after section 409I the following section: 
 
409J.Research regarding certain health conditions of individuals assisting with response to September 11 terrorist attacks in New York City 
(a)In generalWith respect to covered individuals as defined in section 317T, the Director of NIH shall conduct or support— 
(1)diagnostic research on qualifying health conditions of such individuals, in the case of conditions for which there has been diagnostic uncertainty; and 
(2)research on treating qualifying health conditions of such individuals, in the case of conditions for which there has been treatment uncertainty. 
(b)Qualifying health conditionsFor purposes of this section, the term qualifying health conditions means adverse health conditions that are considered by the Secretary to be associated with exposure to one or more of the sites of the terrorist attacks that occurred on September 11, 2001, in New York City, in the State of New York. 
(c)Consultation with certain medical consortiumThe Secretary shall carry out this section in consultation with— 
(1)the consortium of medicine entities referred to in section 317T(c)(1); and 
(2)the firefighters department of New York City, and the union for the firefighters of such department. 
(d)Annual reportThe Director of NIH shall annually submit to the Congress a report describing the findings of research under subsection (a). 
(e)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2009, in addition to any other authorizations of appropriations that are available for such purpose.. 
6.9/11 Health Emergency Coordinating Council 
(a)EstablishmentThe Secretary of Health and Human Services shall convene a council, to be known as 9/11 Health Emergency Coordinating Council (in this section referred to as the Council), for the following purposes: 
(1)Discussing, examining, and formulating recommendations with respect to the adequacy and coordination of the following: 
(A)Response by the Federal Government, State governments, local governments, and the private sector to the terrorist attacks of September 11, 2001. 
(B)Care and compensation for the victims of such attacks. 
(C)Federal tracking of the monitoring of, and possible treatment for, individuals who are directly suffering from, or may have long-term health effects from, such attacks. 
(D)Coordination among the members of the Council in responding to the terrorist attacks of September 11, 2001. 
(2)In accordance with subsection (c), rendering advisory opinions on the scope of any obligation of the Federal Government resulting from the terrorist attacks of September 11, 2001, relative to any obligation of an insurance company resulting from such attacks. 
(b)Membership 
(1)ChairpersonThe Secretary of Health and Human Services (or the Secretary’s designee) shall serve as the chairperson of the Council. 
(2)Required membersThe members of the Council shall include the following: 
(A)The Secretary of Defense (or the Secretary’s designee). 
(B)The Secretary of Labor (or the Secretary’s designee). 
(C)The Director of the Federal Emergency Management Agency (or the Director’s designee). 
(D)The Director of the National Institutes of Health (or the Director’s designee). 
(E)The Director of the National Institute for Occupational Safety and Health (or the Director’s designee). 
(F)A representative of the Crime Victims Fund established under section 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601). 
(3)InviteesThe Secretary of Health and Human Services shall invite the following individuals to serve as members of the Council: 
(A)The Governor of the State of New York (or the Governor’s designee). 
(B)The Mayor of New York City (or the Mayor’s designee). 
(C)1 representative of the New York City Fire Department. 
(D)2 representatives of the unions of New York City Fire Department employees. 
(E)1 representative of the New York City Police Department. 
(F)2 representatives of the unions of New York City Police Department employees. 
(G)1 representative of the police department of the Port Authority of New York and New Jersey. 
(H)2 representatives of the union of the police department of the Port Authority of New York and New Jersey. 
(I)1 representative of the New York State Department of Health. 
(J)1 representative of the New York State Workers’ Compensation Board. 
(K)1 representative of the New York City Department of Health. 
(L)1 representative of the New York City Office of Emergency Management. 
(M)1 representative of the Association of Occupational and Environmental Clinics. 
(N)1 representative of the New York Committee for Occupational Safety and Health (NYCOSH). 
(O)1 representative of charitable organizations that had volunteers at Ground Zero. 
(P)10 representatives of labor unions in New York City that— 
(i)are not otherwise listed in this paragraph; and 
(ii)reflect a cross section of labor unions (including construction, municipal, and other labor unions) whose members responded to, or assisted with the cleanup resulting from, the attacks of September 11, 2001. 
(Q)5 representatives of nonprofit volunteer entities that assisted in recovery efforts following the terrorist attacks of September 11, 2001. 
(R)5 representatives of a regional occupational provider that— 
(i)works with the World Trade Center Worker and Volunteer Medical Screening Program; and 
(ii)is under the direction of the Mount Sinai Center for Occupational and Environmental Medicine. 
(c)Advisory opinions 
(1)In generalSubject to paragraph (2), the Council may render an advisory opinion on the scope of any obligation of the Federal Government resulting from the terrorist attacks of September 11, 2001, relative to any obligation of an insurance company resulting from such attacks. 
(2)LimitationThe Council may issue an advisory opinion described in this subsection only at the request of a party to one of the obligations involved. 
(d)MeetingsThe Council shall meet not less than 4 times each calendar year. 
(e)ReportsNot less than once each calendar year, the Council shall submit to the Congress a report on the recommendations of the Council. 
(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2006 through 2015. 
 
